

111 HR 2709 IH: Access to Contraception for Servicemembers and Dependents Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2709IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Ms. Speier (for herself, Ms. Strickland, Ms. Escobar, Mr. Aguilar, Mr. Auchincloss, Mr. Bera, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brown, Ms. Brownley, Ms. Bush, Mr. Cárdenas, Mr. Carson, Ms. Castor of Florida, Ms. Chu, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. Deutch, Mr. Foster, Ms. Lois Frankel of Florida, Mr. Gallego, Mr. Grijalva, Mrs. Hayes, Mr. Himes, Mr. Horsford, Ms. Houlahan, Mr. Huffman, Ms. Jackson Lee, Ms. Jacobs of California, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Jones, Mr. Keating, Mr. Khanna, Mr. Kilmer, Mrs. Kirkpatrick, Ms. Kuster, Mr. Larsen of Washington, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee of California, Mr. Levin of California, Mr. Lieu, Mr. Lowenthal, Mr. Malinowski, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Mrs. McBath, Ms. McCollum, Mr. McGovern, Ms. Meng, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Ms. Newman, Ms. Norton, Ms. Omar, Mr. Panetta, Mr. Pappas, Mr. Payne, Mr. Peters, Ms. Pingree, Ms. Porter, Ms. Pressley, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Ms. Ross, Mr. Ryan, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Mr. Schiff, Ms. Schrier, Mr. Sherman, Mr. Sires, Mr. Swalwell, Mr. Takano, Ms. Titus, Mr. Veasey, Ms. Velázquez, Ms. Wasserman Schultz, Mr. Welch, Ms. Williams of Georgia, Mr. Yarmuth, Mr. Kahele, Mr. O'Halleran, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that members of the Armed Forces and their families have access to the contraception they need in order to promote the health and readiness of all members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Access to Contraception for Servicemembers and Dependents Act of 2021.2.FindingsCongress finds the following:(1)Women are serving in the Armed Forces at increasing rates, playing a critical role in the national security of the United States. Women comprise more than 18 percent of members of the Armed Forces, and as of fiscal year 2019, over 390,000 women serve on active duty in the Armed Forces or in the reserve components. An estimated several thousand transgender men also serve on active duty in the Armed Forces and in the reserve components, in addition to non-binary members and those who identify with a different gender.(2)Ninety-five percent of women serving in the Armed Forces are of reproductive age and as of 2019, more than 700,000 female spouses and dependents of members of the Armed Forces on active duty are of reproductive age.(3)The TRICARE program covered more than 1,570,000 women of reproductive age in 2019, including spouses and dependents of members of the Armed Forces on active duty. Additionally, thousands of transgender dependents of members of the Armed Forces are covered by TRICARE.(4)The right to access contraception is grounded in the principle that contraception and the ability to determine if and when to have children are inextricably tied to one’s wellbeing, equality, and ability to determine the course of one’s life. These protections have helped access to contraception become a driving force in improving the health and financial security of individuals and their families.(5)Access to contraception is critical to the health of every individual capable of becoming pregnant. This Act is intended to apply to all individuals with the capacity for pregnancy, including cisgender women, transgender men, non-binary individuals, those who identify with a different gender, and others.(6)Studies have shown that when cost barriers to the full range of methods of contraception are eliminated, patients are more likely to use the contraceptive method that meets their needs, and therefore use contraception correctly and more consistently, reducing the risk of unintended pregnancy.(7)Under the TRICARE program, members of the Armed Forces on active duty have full coverage of all prescription drugs, including contraception, without cost-sharing requirements, in line with the Patient Protection and Affordable Care Act (Public Law 111–148), which requires coverage of all contraceptive methods approved by the Food and Drug Administration for women and related services and education and counseling. However, members not on active duty and dependents of members do not have similar coverage of all methods of contraception approved by the Food and Drug Administration without cost-sharing when they obtain the contraceptive outside of a military medical treatment facility.(8)In order to fill gaps in coverage and access to preventive care critical for women’s health, the Patient Protection and Affordable Care Act (Public Law 111–148) requires all non-grandfathered individual and group health plans to cover without cost-sharing preventive services, including a set of evidence-based preventive services for women supported by the Health Resources and Services Administration of the Department of Health and Human Services. These women’s preventive services include the full range of female-controlled contraceptive methods, effective family planning practices, and sterilization procedures, approved by the Food and Drug Administration. The Health Resources and Services Administration has affirmed that contraceptive care includes contraceptive counseling, initiation of contraceptive use, and follow-up care (such as management, evaluation, and changes to and removal or discontinuation of the contraceptive method).(9)The Defense Advisory Committee on Women in the Services has recommended that all the Armed Forces, to the extent that they have not already, implement initiatives that inform members of the Armed Forces of the importance of family planning, educate them on methods of contraception, and make various methods of contraception available, based on the finding that family planning can increase the overall readiness and quality of life of all members of the Armed Forces.(10)The military departments received more than 7,800 reports of sexual assaults involving members of the Armed Forces as victims or subjects during fiscal year 2019. Through regulations, the Department of Defense already supports a policy of ensuring that members of the Armed Forces who are sexually assaulted have access to emergency contraception, and the initiation of contraception if desired and medically appropriate.3.Contraception coverage parity under the TRICARE program(a)Pharmacy benefits programSection 1074g(a)(6) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(D)Notwithstanding subparagraphs (A), (B), and (C), cost-sharing may not be imposed or collected with respect to any eligible covered beneficiary for any prescription contraceptive on the uniform formulary provided through a retail pharmacy described in paragraph (2)(E)(ii) or through the national mail-order pharmacy program..(b)TRICARE SelectSection 1075 of such title is amended—(1)in subsection (c), by adding at the end the following new paragraph:(4)(A)Notwithstanding any other provision under this section, cost-sharing may not be imposed or collected with respect to any beneficiary under this section for a service described in subparagraph (B) that is provided by a network provider.(B)A service described in this subparagraph is any method of contraception approved by the Food and Drug Administration, any contraceptive care (including with respect to insertion, removal, and follow up), any sterilization procedure, or any patient education or counseling service provided in connection with any such method, care, or procedure.; and(2)in subsection (f), by striking calculated as and inserting calculated (except as provided in subsection (c)(4)) as.(c)TRICARE PrimeSection 1075a of such title is amended by adding at the end the following new subsection:(d)Prohibition on cost-Sharing for certain services(1)Notwithstanding subsections (a), (b), and (c), cost-sharing may not be imposed or collected with respect to any beneficiary under this section for a service described in paragraph (2) that is provided under TRICARE Prime.(2)A service described in this paragraph is any method of contraception approved by the Food and Drug Administration, any contraceptive care (including with respect to insertion, removal, and follow up), any sterilization procedure, or any patient education or counseling service provided in connection with any such method, care, or procedure..4.Pregnancy prevention assistance at military medical treatment facilities for sexual assault survivors(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074o the following new section:1074p.Provision of pregnancy prevention assistance at military medical treatment facilities(a)Information and assistanceThe Secretary of Defense shall promptly furnish to sexual assault survivors at each military medical treatment facility the following:(1)Comprehensive, medically and factually accurate, and unbiased written and oral information about all methods of emergency contraception approved by the Food and Drug Administration.(2)Notification of the right of the sexual assault survivor to confidentiality with respect to the information and care and services furnished under this section.(3)Upon request by the sexual assault survivor, emergency contraception or, if applicable, a prescription for emergency contraception.(b)InformationThe Secretary shall ensure that information provided pursuant to subsection (a) is provided in language that—(1)is clear and concise;(2)is readily comprehensible; and(3)meets such conditions (including conditions regarding the provision of information in languages other than English) as the Secretary may prescribe in regulations to carry out this section.(c)DefinitionsIn this section:(1)The term sexual assault survivor means any individual who presents at a military medical treatment facility and—(A)states to personnel of the facility that the individual experienced a sexual assault;(B)is accompanied by another person who states that the individual experienced a sexual assault; or(C)whom the personnel of the facility reasonably believes to be a survivor of sexual assault.(2)The term sexual assault means the conduct described in section 1565b(c) of this title that may result in pregnancy..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074o the following new item:1074p. Provision of pregnancy prevention assistance at military medical treatment facilities..5.Education on family planning for members of the Armed Forces(a)Education programs(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a uniform standard curriculum to be used in education programs on family planning for all members of the Armed Forces, including both men and women members. Such education programs shall be provided to members as follows:(A)During the first year of service of the member.(B)At such other times as each Secretary of a military department determines appropriate with respect to members of the Armed Forces under the jurisdiction of the respective military department.(2)Sense of congressIt is the sense of Congress that the education programs under paragraph (1) should be evidence-informed and use the latest technology available to efficiently and effectively deliver information to members of the Armed Forces.(b)ElementsThe uniform standard curriculum under subsection (a) shall include the following:(1)Information for members of the Armed Forces on active duty to make informed decisions regarding family planning.(2)Information about the prevention of unintended pregnancy and sexually transmitted infections, including human immunodeficiency virus (commonly known as HIV).(3)Information on—(A)the importance of providing comprehensive family planning for members of the Armed Forces, including commanding officers; and(B)the positive impact family planning can have on the health and readiness of the Armed Forces.(4)Current, medically accurate information.(5)Clear, user-friendly information on—(A)the full range of methods of contraception approved by the Food and Drug Administration; and(B)where members of the Armed Forces can access their chosen method of contraception.(6)Information on all applicable laws and policies so that members of the Armed Forces are informed of their rights and obligations.(7)Information on patients’ rights to confidentiality.(8)Information on the unique circumstances encountered by members of the Armed Forces and the effects of such circumstances on the use of contraception.